 1

 2                                UNITED STATES DISTRICT COURT
 3                                       DISTRICT OF NEVADA
 4                                                   ***
 5    JEREMIAH WILLIAM BALIK,                                  Case No. 2:18-cv-02174-RFB-GWF
 6                                           Plaintiff,
                v.                                                         ORDER
 7
      CITY OF TORRANCE, et al.,
 8
                                          Defendant.
 9

10          This matter is before the Court on Plaintiff’s failure to comply with the Court’s Order (ECF
11   No. 19).
12          Plaintiff is proceeding in this action pro se and submitted his complaint on November 13,
13   2018. See Complaint (ECF No. 1-2). The Court issued an order (ECF No. 19) denying Plaintiff’s
14   request to proceed in forma pauperis without prejudice and instructed Plaintiff to either pay the
15   appropriate filing fee or submit a complete application with his most current bank statement, in
16   support of his request to proceed in forma pauperis by no later than May 1, 2019. To date, Plaintiff
17   has failed to file an amended application to proceed in forma pauuperis or pay the filling fee.
18   Accordingly,
19          IT IS HEREBY ORDERED that Plaintiff is directed to complete a long form application
20   to proceed in forma pauperis (A0 239), a copy of which can be found on the Court’s website.
21   Alternatively, Plaintiff shall pay the $400.00 filing fee by no later than June 21, 2019.
22          Dated this 24th day of May, 2019.
23

24
                                                              GEORGE FOLEY, JR.
25                                                            UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                          1
